Appeal from an order of the County Court, Kings County, which dismissed an indictment charging defendant with attempted rape in the first degree and assault in the second degree. The instant indictment followed the dismissal of a prior indictment for rape in the first degree, which was dismissed because of the absence of the supporting proof required by section 2013 of the Penal Law. The testimony of the complaining witness before the Grand Jury on both occasions indicated that the rape had been consummated, but was uncorroborated. Order reversed on the law, the motion denied, and the indictment reinstated. In our opinion, the evidence adduced before the Grand Jury is sufficient to sustain "the indictment. (People v. Chimino, 270 App. Div. 114, affd. 296 N. Y. 554; People v. lavormina, 257 N. Y. 84; Penal Law, § 260.) Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur. [185 Mise. 67.]